Citation Nr: 1821436	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for urinary frequency, to include as secondary to service-connected non-Hodgkin's lymphoma.

2.  Entitlement to service connection for fatigue, to include as secondary to service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1969 to May 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for urinary frequency and fatigue.  The Veteran timely appealed the issues.

These issues were previously before the Board in October 2015, where the Board remanded them for further development.  Specifically, the Board requested that updated VA treatment records be associated with the claims file and that new VA examinations be completed, as it found the previous ones to be inadequate for purposes of establishing service connection.  Following the Board remand, the Veteran was afforded VA examinations for urinary tract conditions and fatigue syndrome in November 2015.  As will be discussed further herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  A urinary frequency condition was not present during the Veteran's active service; did not manifest to a compensable degree within one year of separation; and the most probative evidence establishes that the Veteran's current urinary frequency condition is not causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.

2. A fatigue disorder was not present during the Veteran's active service; did not manifest to a compensable degree within one year of separation; and the most probative evidence establishes that any fatigue condition is not causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a urinary frequency condition have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 

2.  The criteria for service connection for fatigue have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).


Where there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Urinary Frequency Condition to include as Secondary to Service-Connected non-Hodgkin's Lymphoma

The Veteran contends that his urinary frequency condition is due to his service-connected non-Hodgkin's lymphoma.  The Veteran contends that his chemotherapy treatment caused benign prostatic hypertrophy (BPH), which causes his frequent urination.  The Veteran, in an October 2011 VA Form 21-4138 Statement in Support of Claim, contends that the chemotherapy treatment for his non-Hodgkin's lymphoma caused bladder problems and states that he has to get up every 2 hours during the night to urinate.

The record includes private medical treatment records from Cox Health Systems, which reflect that the Veteran was complaining of frequent urination as early as July 2006.  In September 2006, the Veteran noted urinating frequently both during the day and night ever since starting chemotherapy.  A note from a February 2007 private treatment record states that the prostate appears unremarkable.  

In connection with his claim, the Veteran underwent a VA kidney conditions examination in October 2013, as the Veteran claimed the urinary frequency condition as "renal problems."  The October 2015 Board remand found this examination to be inadequate because the examiner did not provide an opinion regarding secondary service connection and did not provide a complete examination in support of the opinion.  A new examination was performed in November 2015.

In the November 2015 VA examination, the examiner noted that the Veteran was diagnosed with BPH in 2009.  The examiner documented the Veteran's medical history, stating that the Veteran has an enlarged prostate which was likely diagnosed in 2009.  The Veteran reported getting up approximately every 1 to 2 hours at night to urinate.  The Veteran goes to bed at 5 or 6 p.m. and wakes up at about 12 or 1 a.m. to watch movies or meet with friends.  At this time, he takes his medication.  The examiner advised him to take his medication at about 6 to 8 a.m. so the medications would not keep him awake.

The examiner found that the Veteran did have a voiding dysfunction and found the etiology to be urinary frequency, urgency, and retention.  The examiner stated that the voiding dysfunction causes signs or symptoms of obstructed voiding.  The examiner concluded that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In her rationale, the examiner states that the Veteran's urinary frequency is caused by his BPH, which is a normal aging condition for men.  The examiner also stated that the condition is unrelated to the Veteran's non-Hodgkin's lymphoma or chemotherapy as BPH is not caused by these things, but is rather "a normal part of aging for men."   
 
The Board has considered the Veteran's contentions that a relationship exists between his urinary frequency condition and his non-Hodgkin's lymphoma.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to a relationship between his current disability and his non-Hodgkin's lymphoma and chemotherapy treatment is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran's statements are competent, the Board finds the specific, reasoned opinion of the November 2015 VA examiner to of be greater probative weight than the Veteran's more general lay assertions.  The Board therefore finds that secondary service connection is not warranted.

The Veteran may nonetheless be successful in his claim if there is evidence of a direct relation of his urinary frequency to his time in service.

In pertinent part, the record on appeal includes the Veteran's service treatment records (STRs) and personnel records which are entirely negative for complaints or findings of a urinary frequency condition.  His January 1969 entrance examination reflects that, on clinical examination, all relevant body systems were marked as normal, including the genitourinary system.  The Veteran stated in his own words that he is in good health and marked no problems of frequent or painful urination and no frequent trouble sleeping. 

There is a medical note from a November 1970 stating that the Veteran may be suffering from a possible urinary tract infection and that urethral discharge was present.  The Veteran was treated with ampicillin and there was no further treatment noted in the STRs and no further complaints of any other urinary tract or bladder conditions.  The Veteran underwent a separation examination in May 1971 which reflects that, on clinical examination, all relevant body systems were marked as normal, including the genitourinary system.  The Veteran stated in his own words that his health is in good condition and again marked no problems of frequent or painful urination and no frequent trouble sleeping.

Indeed, the record contains no indication that the Veteran's urinary frequency condition is causally related to his active service and neither he nor his representative has identified any such evidence.  Additionally, as stated above, the Veteran's service-connected non-Hodgkin's lymphoma is not the cause of his urinary frequency.

For the foregoing reasons, the preponderance of the evidence of record is against a finding that the Veteran's urinary frequency was caused by or related to the Veteran's period of active service or any incident therein or secondarily service connection to any service-connected condition.  The benefit of the doubt doctrine is therefore not for application and the claims for service connection for this disability must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Fatigue to include as Secondary to Service-Connected non-Hodgkin's Lymphoma

The Veteran contends that he has a fatigue condition, which was caused by his non-Hodgkin's lymphoma and accompanying chemotherapy treatment.

Applying the legal criteria set forth above to the facts in this case, the Board concludes that the preponderance of the evidence is against the claim.

The issue of service connection for fatigue, to include as secondary to service-connected non-Hodgkin's lymphoma was before the Board in October 2015 and was remanded because the examiner in the October 2013 VA examination did not provide a nexus opinion for the Veteran's fatigue condition.  The Board requested a new examination to determine whether a diagnosis of chronic fatigue syndrome is appropriate or whether the Veteran's complaints of fatigue are symptoms of his service-connected disabilities.

In November 2015, a new VA examination was conducted.  The examiner found that the Veteran was diagnosed with "fatigue" in 2006, but stated plainly that the Veteran does not have a diagnosis of chronic fatigue syndrome.  The examiner found that the Veteran is fatigued because he does not sleep well at night due to his frequent urination.  The examiner found that it is less likely than not that the Veteran's fatigue was incurred in or caused by the claimed in-service injury, event or illness.  Again, the Veteran stated that the fatigue is due to the nighttime urinary frequency, which is due to his BPH and taking his diuretic at 1a.m.  Further, as the Board found that urinary frequency cannot be service connected, the Veteran's fatigue cannot be secondarily service-connected to that condition.

As detailed above, when secondary service connection is not warranted, the Veteran may still be directly service connected if the evidence shows that the claimed condition is at least as likely not due to the Veteran's active service.

In this case, the Board finds that the most probative evidence shows that a fatigue condition was not present in service nor does the record contain any indication that a current fatigue condition is causally related to active service or any incident therein.  Neither the Veteran not his representative has argued otherwise.

In this regard, the STRs show that the Veteran stated in his own words that he is in good health and marked having no frequent trouble sleeping in his January 1969 entrance examination.  He marked the same in his May 1971 separation examination.  His STRs are entirely negative for complaints or findings of fatigue.  Neither the Veteran nor his representative has argued otherwise.

His post-service treatment records show that the Veteran has complained about fatigue, but no doctor has stated that his fatigue is due to his time in service or his non-Hodgkin's lymphoma and accompanying treatment.  See October 2011 Mental Health Consult note stating that Veteran noted chronic fatigue since chemotherapy.

As stated above, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to a relationship between his current fatigue and his non-Hodgkin's lymphoma and chemotherapy treatment is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran's statements are competent, the Board finds the specific, reasoned opinion of the November 2015 VA examiner to of be greater probative weight than the Veteran's more general lay assertions.  The Board therefore finds that service connection is not warranted.
     
For the foregoing reasons, the preponderance of the evidence of record is against a finding that the Veteran's chronic fatigue was caused by or related to the Veteran's period of active service or any incident therein or secondarily service connection to any service-connected condition.  The benefit of the doubt doctrine is therefore not for application and the claims for service connection for this disability must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a urinary frequency condition, to include as secondary to service-connected non-Hodgkin's lymphoma, is denied.

Entitlement to service connection for a fatigue disorder, to include as secondary to service-connected non-Hodgkin's lymphoma, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


